Citation Nr: 1758610	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2004 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Veteran appeared at a personal hearing at the RO.  In January 2009, the Veteran appeared at a Board hearing before one of the undersigned Veterans Law Judges (VLJs).  In May 2009, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  

In August 2011, the Veteran appeared at an additional Board hearing before another one of the undersigned VLJs.  In June 2012, the Board remanded the issue of entitlement to service connection for a low back disability for further development.  

In August 2014, the Board denied the service connection claim, and that same month the Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  In April 2015, the parties before the Court filed a Joint Motion for Remand.  In an Order dated later in April 2015, the Court granted the parties' Joint Motion, vacated the August 2014 Board decision, and remanded the claim to the Board.

In June 2015, the Board remanded the matter for further development and in March 2016 the Board requested a Veterans Health Administration (VHA) expert medical opinion, which was obtained in April 2016.  

In a decision dated in September 2016, the Board again denied the service connection claim.  In October 2016, the Veteran appealed that decision to the Court and, in May 2017, the parties before the Court filed a Joint Motion for Remand.  In an Order dated in June 2017, the Court granted the parties' Joint Motion, vacated the September 2016 Board decision, and remanded the claim to the Board.

In September 2017, the Board requested another VHA expert medical opinion, which was provided in November 2017, and which is sufficient for a decision on the merits of the claim.


FINDING OF FACT

The Veteran's current degenerative disc disease (DDD) of the lumbar spine with facet joint arthritis, diffuse disc bulges, and foraminal stenosis had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for DDD of the lumbar spine with facet joint arthritis, diffuse disc bulges, and foraminal stenosis have been met.  38 U.S.C. §§ 1110, 5107 (2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Facts and Analysis

The Veteran seeks service connection for a low back disability, which he contends began during service.  He reports that during his tour in Germany he slipped on some ice on a hillside and fell, backwards, while carrying a 50 caliber weapon.  He states that he has had recurrent low back pain since then.  See January 2009 and August 2011 Board Hearing Transcripts.  He also recalls that he was involved in a motor vehicle accident prior to his entry into service with ensuing upper back/neck pain.

Preliminarily, the Board notes that the Veteran did not complain of a low back problem on entry into service, and none was detected during his June 1966 entrance examination, so the presumption of soundness applies with respect to this claim.  

Service treatment records (STRs) dating from October 1966 confirm that the Veteran complained of and was treated for low back pain on multiple occasions during service.  See, e.g., January 1967 Orthopædic Clinic record, which noted that the Veteran was "in sick call daily;" and Physical Therapy Clinic records dated in February 1967.  X-rays during service were negative and military providers suspected the Veteran of malingering, however, there was objective evidence of increased lordosis.  The Veteran also complained of recurrent back pain during his May 1968 separation examination.  

After service, the Veteran owned his own trucking company with a staff of drivers, and a tire shop.  

Post-service medical records dating from 2003 reflect low back complaints, which the Veteran repeatedly ascribed to a 1967 slip and backward fall on ice.  An MRI by VA in November 2003 found mild to moderate stenosis at L3/4 and L4/5, mild stenosis at L5/Sl with minimal central disc protrusion; and in January 2004 a private physician averred that the Veteran had "significant osteoarthritis in his back."  An MRI by VA in July 2004 found diffuse disk bulging with associated facet changes producing mild degree of secondary canal stenosis at L3-4 and L4-5, and minimal right neural foramina narrowing at L4-5 level.  

Although there is no post-service medical evidence of low back pain prior to 2003, the Veteran maintains that he has had low back pain since the slip-and-fall accident during service (see, e.g., January 2009 Board Hearing Transcript, p. 6); and according to the November 2017 VHA expert, it is at least as likely as not that the Veteran's current degenerative disc disease/degenerative changes of the lumbar spine are related to the slip-and-fall accident during service.  This expert pointed out that "the x-rays taken early on would not have shown any injury to the disc," and noted that it is not surprising that there is a sparsity of documented complaints prior to 2003 because people who own their own business tend not to complain as much about these type things.  He then declared "in my opinion he has a consistent complaint of recurring episodes of back pain dating back to the accident in the service."  The Board finds this opinion evidence to be persuasive as it is consistent with the lay and medical evidence of record and includes a detailed rationale in support of its conclusions.  The expert is a board-certified orthopedic surgeon at a VA Medical Center who has great expertise in this area.  

Although a VA examiner had stated that there was no nexus (see August 2012 VA examination report), that opinion was based on an inaccurate factual premise.  An opinion proffered by an August 2015 VA examiner is also not probative since the examiner had not reviewed the claims file.  Finally, an April 2016 VHA opinion is deficient because the physician did not address the previously diagnosed lumbar lordosis, epidural lipomatosis, neural foramina narrowing, or degenerative joint disease.

In sum, the Veteran maintains that he hurt his lower back in a slip-and-fall accident during service, and there is medical evidence of recurrent low back complaints during service.  There is also medical evidence of a current low back disability, namely, DDD of the lumbar spine with facet joint arthritis, diffuse disc bulges, and foraminal stenosis, which a VHA expert persuasive opines is related to the in-service event.  In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current low back disability had its onset during service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for DDD of the lumbar spine with facet joint arthritis, diffuse disc bulges, and foraminal stenosis is warranted.


ORDER

Service connection for DDD of the lumbar spine with facet joint arthritis, diffuse disc bulges, and foraminal stenosis is granted.




____________________________                 ___________________________
           Vito A. Clementi                                               Kelli A. Kordich
Veterans Law Judge                                       Veterans Law Judge
Board of Veterans' Appeals                            Board of Veterans' Appeals




____________________________________________
Ryan T. Kessel
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


